UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03835_ ­­ Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/11 is included with this Form. ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager Objective: Long-term growth of capital Inception Date: November 15, 1983 Net Assets at June 30, 2011: $148,006,007 Portfolio Composition at June 30, 2011: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2011) Percentage of Company Total Net Assets Green Mountain Coffee Roasters, Inc. 2.51 % Priceline.com, Inc. 1.80 % Edwards Lifesciences Corp. 1.79 % AutoZone, Inc. 1.45 % Cognizant Technology Solutions Corp. Class A 1.35 % Informatica Corp. 1.34 % Oracle Corp. 1.29 % Rollins, Inc. 1.28 % Panera Bread Co. Class A 1.27 % Novo Nordisk A/S ADR 1.25 % Sector Weightings vs. Index (As of 6/30/2011) About information in this report: ● It is important to consider the Fund’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. Index returns are provided for comparative purposes. Please note that the index is unmanaged and not available for direct investment and its returns do not reflect the fees and expenses that have been deducted from the Fund. VALUE LINE CENTURION FUND, INC. 1 ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Average Annual Total Returns (For periods ended 6/30/2011) Year to Date (not annualized) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 11/15/1983 Value Line Centurion Fund, Inc. 13.99 % 44.23 % (3.38 )% (0.07 )% 0.58% 8.19% S&P 500 Index % 30.69 % % % 2.72% 10.49% All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Fund expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Fund will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contractowner may pay on distributions or redemption of units. Fund Expenses By investing in the Fund, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on January 1, 2011 and held for six months ended June 30, 2011. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 2 VALUE LINE CENTURION FUND, INC. ¢ Value Line Centurion Fund, Inc. (Unaudited) Semiannual Report To Contractowners Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value January 1, 2011 Ending Account Value June 30, 2011 Expenses Paid During Period* Annualized Expense Ratio Actual 0.87% Hypothetical (5% return before expenses) 0.87% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the Fund’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE CENTURION FUND, INC. 3 ¢ Value Line Centurion Fund, Inc. Schedule of Investments June 30, 2011 (Unaudited) Shares Value Common Stocks — 95.4% Consumer Discretionary — 19.8% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Dick’s Sporting Goods, Inc. * DIRECTV Class A * Dollar Tree, Inc. * Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. Netflix, Inc. * New Oriental Education & Technology Group, Inc. ADR * O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 11.3% Boston Beer Co., Inc. (The) Class A* British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B PepsiCo, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Shares Value Whole Foods Market, Inc. $ Energy — 0.9% Core Laboratories N.V. Enbridge, Inc. Southwestern Energy Co. * Financials — 3.1% AFLAC, Inc. Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 15.8% Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Haemonetics Corp. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * United Therapeutics Corp. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * WellPoint, Inc. Industrials — 17.8% AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Carlisle Companies, Inc. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Cubic Corp. 4 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Schedule of Investments (Continued) June 30, 2011 (Unaudited) Shares Value Danaher Corp. $ Donaldson Co., Inc. Eaton Corp. Elbit Systems Ltd. Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern* Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The) * National Presto Industries, Inc. Navistar International Corp. * Parker Hannifin Corp. Precision Castparts Corp. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Information Technology — 16.3% Accenture PLC Class A Acme Packet, Inc. * Advent Software, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A ANSYS, Inc. * Ariba, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Dolby Laboratories, Inc. Class A * Equinix, Inc. * F5 Networks, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Teradata Corp. * TIBCO Software, Inc. * VMware, Inc. Class A* Shares Value WebMD Health Corp. * $ Wright Express Corp. * Materials — 8.7% Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Solutia, Inc. * Valspar Corp. (The) Utilities — 1.7% ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. Wisconsin Energy Corp. Total Common Stocks And Total Investment Securities— 95.4% (Cost $89,214,881) $ Principal Amount Value Short-Term Investments — 2.7% Repurchase Agreements — 2.7% $ With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $4,000,000 (collateralized by $4,100,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $4,132,073) $ Total Short-Term Investments (Cost $4,000,000) Cash And Other Assets In Excess Of Liabilities — 1.9% Net Assets — 100.0% $ Net Asset Value Per Outstanding Share ($148,006,007 ÷ 10,877,289 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 5 ¢ Value Line Centurion Fund, Inc. Statement of Assets and Liabilities June 30, 2011 (Unaudited) ASSETS: Investment securities, at value (Cost - $89,214,881) $ Repurchase agreement (Cost - $4,000,000) Cash Receivable for securities sold Receivable for capital shares sold Dividends receivable Prepaid expenses Total Assets LIABILITIES: Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 10,877,289 shares) $ Additional paid-in capital Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($148,006,007 ÷ 10,877,289 shares outstanding) $ Statement of Operations For the Six Months Ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $11,879) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Directors’ fees and expenses Printing and postage Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ 6 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Statement of Changes in Net Assets Six Months Ended June 30, 2011 (unaudited) Year Ended December 31, Operations: Net investment income (loss) $ ) $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income — (113,184 ) Net realized gain from investment transactions — (2,689,445 ) Decrease in net assets from distribution to shareholders — (2,802,629 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed (9,734,182 ) (23,392,870 ) Net decrease in net assets from capital share transactions (4,977,371 ) (16,369,169 ) Total Increase in Net Assets NET ASSETS: Beginning of period $ $ End of period $ $ Accumulated net investment loss and distribution in excess of net investment income, respectively, at end of period $ ) $ ) See Notes to Financial Statements. 7 ¢ Value Line Centurion Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended June 30, 2011 Years Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) — — ) Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — ) — Distributions from net realized gains — ) — ) ) ) Total distributions — ) — ) ) ) Net asset value, end of period $ Total return* %(4) % % ) % % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(1) % (5) % (6) % Ratio of expenses to average net assets(2) % (5) % (7) % Ratio of net investment income/(loss) to average net assets )% (5) % ) % )% )% )% Portfolio turnover rate 15 % (4) 27 % * Total returns do not reflect the effects of charges deducted under the terms of Guardian Insurance and Annuity Company, Inc.’s (GIAC) variable contracts. Including such charges would reduce the total returns for all periods shown. Ratio reflects expenses grossed up for custody credit arrangement and grossed up for the waiver of a portion of the service and distribution plan fees by the Distributor. The ratio of expenses to average net assets net of custody credits, but exclusive of the fee waivers, would have been 0.99% and 0.95% for the years ended December 31, 2008 and December 31, 2007, respectively, and would not have changed for the other periods shown. Ratio reflects expenses net of the custody credit arrangement and net of the waiver of the service and distribution plan fees by the Distributor. Amount is less than $.01 per share. Not annualized. Annualized. Ratio reflects expenses grossed up for the reimbursement by Value Line, Inc. of certain expenses incurred by the Fund. Ratio reflects expenses net of the reimbursement of Expenses by Value Line, Inc. 8 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Notes to Financial Statements June 30, 2011 (Unaudited) 1. Significant Accounting Policies Value Line Centurion Fund, Inc. (the “Fund”) is an open-end diversified management investment company registered under the Investment Company Act of 1940, as amended, whose primary investment objective is long-term growth of capital. The Fund’s portfolio will usually consist of common stocks ranked 1, 2 or 3 for year-ahead performance by the Value Line Timeliness Ranking System. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
